MEMORANDUM **
Carlos C. Gonzalez-Batres, a native and citizen of Guatemala, petitions for review of the decision of the Board of Immigra*679tion Appeals (“BIA”) affirming an immigration judge’s (“IJ”) denial of his application for asylum, withholding of removal, and relief under the Convention Against Torture. We dismiss the petition for review.
Gonzalez-Batres contends that the IJ’s failure to continue the asylum hearing violated due process and his right to counsel. Because Gonzalez-Batres failed to raise these issues with the BIA, we lack jurisdiction to consider his appeal. See Rashtabadi v. INS; 23 F.3d 1562, 1567 (9th Cir. 1994); see also Agyeman v. INS, 296 F.3d 871, 877 (9th Cir.2002) (exhaustion requirement applies to claim that alien was denied a full and fair hearing).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.